DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tawnya Ferbiak Somauroo on 04/23/2021.

The application has been amended as follows: 

IN THE CLAIMS

Claim 1 (Currently amended): A method of determining a corrected measured flow rate, the method comprising: 
measuring a first flow rate with a first flow meter;
	measuring a second flow rate with a second flow meter, the second flow meter being fluidly coupled to the first flow meter in series with [[an engine positioned]] a vehicle connected between the first and second flow meters, the [[engine]] vehicle consuming a fluid [[under measurement]] during the measurement of the first and second flow rates; and 
	correcting the first flow rate with an estimated zero flow instability comprising a difference between a prior first flow meter measurement and a prior second flow meter measurement, wherein the prior first flow meter measurement and the prior second flow meter measurement are made at a time when the [[engine]] vehicle was not consuming the fluid,
	wherein a first flow meter zero flow instability is greater than a second flow meter zero flow instability.

	Claim 6 (Currently amended):  A dual flow meter system (5) for determining a corrected measured flow rate, the dual flow meter system (5) comprising:
	a first flow meter (5a);
	a second flow meter (5b) fluidly coupled in series with the first flow meter (5a) with [[an engine positioned]] a vehicle connected between the first and second flow meters;
	and
	at least one meter electronics (100) communicatively coupled to the first flow meter (5a) and the second flow meter (5b), the at least one meter electronics (100) being configured to receive a first flow rate measured with the first flow meter, receive a second flow rate measured with the second flow meter, with the [[engine]] vehicle consuming a fluid [[under measurement]] during the measurement of the first flow rate , wherein the prior first flow meter measurement and the prior second flow meter measurement are made at a time when the [[engine]] vehicle was not consuming the fluid,
	wherein a first flow meter instability is greater than a second flow meter zero flow instability.

	Claim 11 (Currently amended): A fluid control system (400) for determining a corrected measured flow rate, the fluid control system (400) comprising:
	a supply line (SL) with a first flow meter (5a);
	a return line (RL) with a second flow meter (5b) fluidly coupled in series with the first flow meter (5a); and
one or more meter electronics (100) communicatively coupled to the first flow meter (5a) and the second flow meter (5b);
[[an engine positioned]] a vehicle connected between the first flow meter (5a) and the second flow meter (5b);
wherein at least one of a system controller (410) is communicatively coupled to the one or more meter electronics (100) and the one or more meter electronics (100) is configured to receive a first flow rate measured with the first flow meter, receive a second flow rate measured with the second flow meter, with the [[engine]] vehicle consuming a fluid [[under measurement]] during the measurement of the first flow rate and the second flow rate, and correct the first flow rate with an estimated zero flow , wherein the prior first flow meter measurement and the prior second flow meter measurement are made at a time when the [[engine]] vehicle was not consuming the fluid,
wherein a first flow meter zero flow instability is greater than a second flow meter zero flow instability.

Reasons for Allowance
Claims 1, 3-6, 8-11, and 13-15 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Weinstein et al (US 20140123727; “Weinstein”) teaches a method of determining a corrected measured flow rate (Abstract; Figure 7; [0118-0123]), the method comprising: measuring a first flow rate (steps 701 and 702: measured first sensor signals are received from the first sensor assembly 5 and 10, where the measured first sensor signals are used to obtain the first flow rate; [0119-0120]) with a first flow meter (5 and 10; Figure 3 and 7); measuring a second flow rate (steps 701 and 702: measured second sensor signals are received from the second sensor assembly 5’ and 10’, where the measured second sensor signals are used to obtain the second flow rate; [0119-0120]) with a second flow meter (5’ and 10’; Figure 3 and 7), the second flow meter (5’ and 10’) being fluidly coupled to the first flow meter (5 and 10) in series ([0093]; Figure 3) with a vehicle ([0098]) connected between the first 

    PNG
    media_image1.png
    985
    1397
    media_image1.png
    Greyscale

In claim 1, the specific limitations of "wherein the prior first flow meter measurement and the prior second flow meter measurement are made at a time when the vehicle was not consuming the fluid" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3-5 are also allowed for depending on claim 1.




Regarding claim 6, Weinstein teaches a dual flow meter system (Figure 3) for determining a corrected measured flow rate (Abstract; Figure 7; [0118-0123]), the dual flow meter system (Figure 3) comprising: 235010/682USa first flow meter (5 and 10; Figure 3 and 7); a 

In claim 6, the specific limitations of "wherein the prior first flow meter measurement and the prior second flow meter measurement are made at a time when the vehicle was not consuming the fluid" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 8-10 are also allowed for depending on claim 6.


Regarding claim 11, Weinstein teaches a fluid control system (Figure 3) for determining a corrected measured flow rate (Abstract; Figure 7; [0118-0123]), the fluid control system (Figure 3) comprising: a supply line (conduit where meter 5 and 10 is located; See Figure 3) with a first flow meter (5 and 10; Figure 3); a return line (conduit where the meter 5’ and 10’ is located; Figure 3) with a second flow meter (5’ and 10’; Figure 3) fluidly coupled in series with the first flow meter ([0093]; Figure 3 demonstrates that the first flow meter 5 and 10 is fluidly coupled to the second flow meter 5’ and 10’ in series); and one or more meter electronics (310, 20 and 20’; [0096 and 0118]) communicatively coupled to the first flow meter and the second flow meter (meter electronics 20 and 20’ are coupled to the first flow meter 5 and 10 and second flow meter 5’ and 10’; See Figure 3; [0096 and 0118]); a vehicle ([0098]) connected 

In claim 11, the specific limitations of "wherein the prior first flow meter measurement and the prior second flow meter measurement are made at a time when the vehicle was not consuming the fluid" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 13-15 are also allowed for depending on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856